DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 2, Figures 10-15, claims 1-13 and 16-21, in the reply filed on July 27, 2022 is acknowledged.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 27, 2022.
Claim Objections
Claims 1, 10, 12, 13, 16, 17 and 19 are objected to because of the following informalities:  
In claim 1 (line 4 and line 5) “susceptible to” should be deleted.
In claim 1 (line 5) “received in a second” should recite --received in a second seat afforded in a second--.
In claim 1 (line 6) “a first and” should recite --a first portion and--.
In claim 1 (line 12) “a first and” should recite --a first enlargement and--.
In claim 1 (line 13) “portion so as” should recite --portions so as--.
In claim 1 (line 15) “itself” should be deleted.
In claim 1 (line 17) “the latter” should recite --the tie-rod--.
In claim 1 (line 19) “transversal” should recite --transverse--.
In claim 10 (line 5) “the latter” should recite --the tie-rod--.
In claim 12 (line 2) “claim 1” should recite --claim 10--.
In claim 13 (line 4) “pin passing” should recite --through pin passing--.
In claim 16 (line 2) “whrein” should recite --wherein--. 
In claim 17 (line 3) “itself” should be deleted.
In claim 17 (line 4) “preferably” should be deleted.
In claim 19 (line 3) “transversal” should recite --transverse--.
For the purpose, of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships which render the claims indefinite are as follows:
Claim 1 (lines 16-19) recites “at least one cam element housed in said casing and operatively associated with an abutment portion of said tie-rod for axially moving the [tie-rod] from the rest position to the locking position and vice versa when said cam element is turned about its own axis of rotation that is [transverse] with respect to the axis of the tie-rod”.
Claim 1 fails to recite any limitations which enable one to properly determine how the cam element structurally engages each of the casing and the tie-rod such to enable the cam element to be rotated relative to the tie-rod and the casing, and such that rotation of the cam element axially moves the tie-rod relative to the casing.  Claims 2-13 and 16-21 depend from claim 1 and are likewise rejected as being indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hafele (EP 0 949 424).
As to claim 1 as best understood, Hafele discloses a joining device between components of an item of furniture, comprising: 
a casing 7 extending along a longitudinal axis between a first end being received in a first seat 33 afforded in a first component 1 of said item of furniture, and a second end being received in a second seat 5 afforded in a second component 2 of said item of furniture, said casing comprising a first portion 10 and a second portion 9 which are radially expandable for engaging the components of the item of furniture at the first and at the second seat, respectively; 
a tie-rod 6 housed within the casing and axially slidable from a rest position, in which the said radially expandable portions are retracted, to a locking position in which said radially expandable portions are expanded outside the dimensions of the casing; said tie-rod having a first enlargement 20 and a second enlargement 19,39 respectively at said first and second radially expandable portions so as to perform the expansion of said portions; said tie-rod comprising a head 11 arranged at one end of the tie-rod opposite the first and the second enlargement;  
at least one cam element 14 housed in said casing and operatively associated with an abutment portion A of said tie-rod for axially moving the tie-rod from the rest position to the locking position and vice versa when said cam element is turned about its own axis of rotation that is transverse with respect to the axis of the tie-rod (Figure 8 reprinted with annotations below);
wherein said cam element has a lobe B along its outer periphery, which has a forward profile having a predefined extension about the axis of rotation
[AltContent: textbox (E)][AltContent: arrow][AltContent: textbox (D)][AltContent: arrow][AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    249
    423
    media_image1.png
    Greyscale


As to claim 2, Hafele discloses a device wherein the head 11 of the tie-rod 6 has a slot 13 extending along the axis of the tie-rod with which the cam element 14 is slidably associated for realising said displacement of the tie-rod; said abutment portion A being arranged outside with respect to said slot (Figures 1-11).  
As to claim 3, Hafele discloses a device wherein the slot 13 has a rectilinear extension along the axis of the tie-rod 6 (Figures 1-11).  
As to claim 4, Hafele discloses a device wherein the cam element 14 is arranged at said head 11 and is interposed between said abutment portion A and the rest of the tie-rod 6 considering the longitudinal axis of the casing 7 (Figures 1-11).
As to claim 5, Hafele discloses a device wherein said abutment portion A has a relief substantially centred with respect to the axis of the tie-rod 6 so as to promote the axial sliding movement (Figures 1-11).  
As to claim 6, Hafele discloses a device wherein said forward profile ends with a top and has a consecutive hollow C capable of receiving the abutment portion A so as to define the locking position (Figures 1-11).  
As to claim 7, Hafele discloses a device wherein it comprises a mechanical stop D,E means for stopping the cam element 14 with respect to the tie-rod 6 in the locking position in which said mechanical stop means is separate from said forward profile (Figures 1-11).
As to claim 8, Hafele discloses a device wherein said mechanical stop means D,E  comprises a stop tooth D afforded on the outer periphery of said cam element 14 and a stop element E afforded on the tie-rod 6 at the position of the stop tooth during the locking position (Figures 1-11).  
As to claim 9, Hafele discloses a device wherein the stop element E is defined by a seat afforded on a joining portion 17 of the tie-rod 6 with respect to the head 11 (Figures 1-11).
As to claim 10, Hafele discloses a device wherein said cam element 14 has a return profile afforded along the outer periphery of said cam element and angularly offset with respect to the forward profile; said return profile being operatively associated with a further abutment portion 16 afforded on the tie-rod 6 for moving the tie-rod by contact from the locking position towards the rest position when said cam element is rotated according to a return rotation direction opposite to the forward rotation direction (Figures 1-11).
As to claim 11, Hafele discloses a device wherein said further abutment portion 16 is defined by a joining portion of the tie-rod 6 with respect to the head 11 (Figures 1-11).
As to claim 12, Hafele discloses a device wherein it has a single lobe B having said forward profiles and return profiles (Figures 1-11).  
As to claim 13, Hafele discloses a device wherein the head 11 of the tie-rod 6 has a slot 13 extending along the axis of the tie-rod and said cam element 14 comprises a through pin passing through said slot; said through pin having a fixing end which is opposite to the rest of the cam element (Figures 1-11).
As to claim 19, Hafele discloses a device wherein the casing 7 comprises two concave half-shells 37,37 rotatably connected at a joining line transverse to the longitudinal axis so that the joining device only comprises four separate pieces 6,7,13,14 to be assembled (Figures 1-11).  
As to claim 21, Hafele discloses a device wherein said second enlargement 19,39 of the tie-rod 6 arranged at the second radially expandable portion 9, comprises a plurality of radial shoulders 45 distanced from each other along the longitudinal axis so as to define an alternation of apexes and grooves, wherein in said radially expanded condition each radial shoulder is engaged, in radial thrust, with the second radially expandable portion so as to realise a prolonged expansion of said second portion that extends at least to said radial shoulders (Figures 1-11).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hafele.
As to claim 20, Hafele fails to disclose a device wherein the outer diameter of the casing is 8 millimetres.  Hafele does not disclose any structural or functional significance as to the specific outer diameter of the casing.  
Applicant is reminded that a change in the size of a prior art device, wherein there is no structural or functional significance disclosed as to the specific size of an element, is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Hafele wherein the outer diameter of the casing is 8 millimetres, as Hafele does not disclose any structural or functional significance as to the specific outer diameter of the casing, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.
Allowable Subject Matter
Claims 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to claim 16, Hafele discloses the claimed device with the exception of wherein it comprises two of said cam elements, respectively an upper cam element and a lower cam element, respectively arranged on opposite sides with respect to the head of the tie-rod and respectively connected to opposite ends of said through pin; said tie-rod comprising two abutment portions arranged on sides opposite to the head of the tie-rod and engaged with a respective cam element.  
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Hafele to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



08/10/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619